Title: Thomas Jefferson to Peter Minor, 20 January 1813
From: Jefferson, Thomas
To: Minor, Peter


          Dear Sir Monticello Jan. 20. 13.
           Mr Watson’s 50.D. were recieved in August last mr Divers’s a couple of months after; I expected daily to have recieved mr Hudson’s and Capt Meriwether’s which would have closed this business as far as I have undertaken it, and to have remitted the whole at once. my long absence since in Bedford has prevented my seeing those gentlemen.  but without further waiting I shall by this post desire messrs Gibson & Jefferson to pay the hundred Dollars of messrs Watson & Divers into the bank, and must leave the two other gentlemen to remit theirs themselves, so that my order may close it as to myself. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        